Citation Nr: 1728205	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-44 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by fatigue, skin rashes, bilateral-femoral syndrome claimed as large and small joint pain, and loss of short term memory, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by bloody stool, soft stool, and irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 50 percent prior to May 20, 2014 and 70 percent thereafter.

6.  Entitlement to an increased rating for fibromyalgia rated as 20 percent prior to July 8, 2016 and 40 percent thereafter.    

7.  Entitlement to a temporary total disability rating based on convalescence related to IBS and a colon disorder.

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 20, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S. K.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 (PTSD), December 2008 (chronic fatigue, IBS, bloody stool), March 2011 (Paragraph 30), and June 2013 (fibromyalgia) by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

In November 2015, the Board remanded the issue of entitlement to service connection for a traumatic brain injury (TBI) for additional development.  A December 2016 rating decision granted service connection for TBI.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Concerning the claim for an increased rating for fibromyalgia, a July 2016 rating decision assigned an increased staged rating effective July 8, 2016.  The issue has been recharacterized to reflect the assigned staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In addition, a July 2014 rating decision granted entitlement to a TDIU and assigned an effective date of May 20, 2014, the date that a 70 percent disability rating was assigned for the Veteran's service-connected PTSD.  However, in connection with his appeal for an increased rating for his PTSD, the Veteran stated that he could not work.  Accordingly, the claim for entitlement to a TDIU was raised pursuant to his claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of entitlement to a TDIU effective May 20, 2014, was not a full grant of the benefit sought and the issue of entitlement to a TDIU prior to May 20, 2014 remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's case must be remanded for compliance with the Board's November 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Review of the record shows that the Veteran moved to Ohio and notified VA of his change of address in December 2015 via an application for vocational rehabilitation.  See VA Form 28-1900, received by VA on December 2, 2015.  Subsequently, the Veteran was sent a VA notice letter in December 2015 to his old address in California.  The letter requested that he complete VA Forms 21-4142, Authorization to Disclose Information and VA Forms 21-4142a, General Release for Medical Providers, in order for VA to obtain medical treatment records on his behalf.  In December 2015, a Report of General Information shows that the Veteran again notified VA of his new address in Ohio.  He stated that he previously advised VA of the address change in November 2015.  A VA letter dated in January 2016 was sent to the Veteran's old address in California and asked the Veteran to complete and return VA Forms 21-4192 in order for VA to request records from Lucent Technologies, Ecology Sprinklers, Northfield Industries, Avis Budget Corporation, and South California Edison.  He was also asked to complete VA Form 21-4142/21-4142a for California Employment Development Department (EDD) pertaining to an application for disability or unemployment benefits.  The Board notes that the Veteran submitted a general release form to VA prior to the date of the January 2016 VA notice letter, identifying VA medical treatment.  However, again, there is no indication that the Veteran received the aforementioned VA notice letters.  On remand, VA notice letters must be sent to the Veteran's current address, including the proper authorization forms.      

In addition, a Supplemental Statement of the Case (SSOC) was issued in February 2017.  The SSOC was sent to the Veteran's old address and the Veteran's current representative was not provided the SSOC.  A copy of the February 2017 SSOC must be sent to the Veteran and his current representative.  

Review of the record indicates that the Veteran applied for the VA vocational rehabilitation program in 2015.  In addition, VA examination reports in 2010 indicate that the Veteran previously participated in a vocational rehabilitation program.  On remand, the Veteran's vocational rehabilitation file must be requested and associated with the claims file.

As this case is being remanded for additional development, a new VA medical examination concerning the current severity of the Veteran's service-connected PTSD is warranted.  

Finally, as noted above, the claim of entitlement to a TDIU prior to May 20, 2014 is before the Board pursuant to Rice, supra.  On remand, the AOJ must provide the Veteran a notice letter and adjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter to the Veteran concerning the claim of entitlement to a TDIU prior to May 20, 2014.  

2.  Send the Veteran and his current representative (The American Legion) a copy of the February 2017 Supplemental Statement of the Case.

3.  Send a VA notice letter to the Veteran's current address and include VA Forms 21-4142 and VA Forms 21-4142a to identify any and all relevant medical treatment pertaining to the issues on appeal, including the private medical facility from which he received treatment in Wyoming and the State of California's Employment Development Department (EDD).  Document all efforts to obtain identified records and notify the Veteran accordingly.  

4.  Send a VA notice letter to the Veteran at his current address and ask that he complete and return VA Forms 21-4192 for Lucent Technologies, Ecology Sprinklers, Northfield Industries, Avis Budget Corporation, and Southern California Edison.  Pursuant to any response from the Veteran, request that each identified employer return a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, regarding the Veteran's employment.  As to Southern California Edison, specifically request any information regarding medical leave associated with a March 2010 surgical procedure.  All attempts to request the records must be documented in the record and notify the Veteran accordingly.

5.  Obtain the Veteran's VA vocational rehabilitation file, if any exists, and associate it with the record.  Document the efforts to obtain the VA vocational rehabilitation file in the record.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner.  Any indicated tests and studies must be completed

The examiner must discuss all symptoms and manifestations of the Veteran's PTSD.

7.  After completion of the above, readjudicate the issues on appeal, to include entitlement to a TDIU prior to May 20, 2014 (to include whether referral for extra-schedular consideration is warranted for any portion of the period prior to May 20, 2014).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A period of time must be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

